


110 HR 3262 IH: To amend the Internal Revenue Code of 1986 to restore age

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3262
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore age
		  14 as the age at which unearned income of minor children ceases to be taxed as
		  if parent’s income.
	
	
		1.Restoration of age 14 as age
			 at which unearned income of minor children ceases to be taxed as if parent’s
			 income
			(a)Repeal of
			 increase in Small Business and Work Opportunity Tax Act of 2007Section 8241 of the Small Business and Work
			 Opportunity Tax Act of 2007 (relating to increase in age of children whose
			 unearned income is taxed as if parent’s income), and the amendments made by
			 such section, is hereby repealed. The Internal Revenue Code of 1986 shall be
			 applied as if such section, and amendments, had never been enacted.
			(b)Repeal of
			 increase in Tax Increase Prevention and Reconciliation Act of
			 2005Paragraph (2) of section
			 1(g) of the Internal Revenue Code of 1986 is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 age 18 and inserting age 14, and
					(B)by inserting
			 and at the end,
					(2)by striking
			 , and in subparagraph (B) and inserting a period, and
				(3)by striking
			 subparagraph (C).
				(c)Effective
			 dateThe amendments made by subsection (b) shall apply to taxable
			 years beginning after December 31, 2006.
			
